DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable for the reasons indicated below:  Claims are reopened based on review of limitation “wherein a black frame insertion time is identical to the line scan time and the first time region” (see line 11-12 of claim 1).  Although Applicant discusses interpretation in the reply filed 01/19/2021, further review of the Application notes that the term “identical” can be reasonably interpreted to “occurring contemporaneously” as the term “identical” does not appear in the specification.
Applicant is advised that the Notice of Allowance mailed 07/16/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 has been rejected under 35 USC 112(b) for containing indefinite subject matter. Claims 1 and 8 include claim
“…a black frame insertion time is identical to the line scan time and the first time region…a backlight is in an OFF-state, in all period of the line scan time which is identical to the black frame insertion time…”
Note: the original disclosure never mentions the term “identical”, and thus the only support for these claim amendments is found in figure 4b. Given the broadest reasonable interpretation in light of the specification, the term “identical” provides an indefinite scope. It could reasonable be interpreted to mean that 1) a black frame insertion time and the line scan time initiate at the same point in time, 2) a black frame insertion time and the line scan time are the same duration (i.e. time period) but not necessarily occurring at the same time, and/or 3) a black frame insertion time and the line scan time are occurring contemporaneously. Because of the lack of support in the original disclosure, PHOSITA would be unable to reasonably ascertain the metes and bounds of the claim. As such the scope of claims 1 and 8 is indefinite.
Claims 2-7 and 9-20 has been similarly rejected based on their dependence.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKITA et al (US 2007/0273678).
Regarding claim 1, OKITA discloses a backlight driving method of a display panel (Abstract discusses driving a backlight in a display panel), comprising: generating a synchronous drive frame (1 Frame Period, beginning with the first period and ending at the end of the second period in figure 10), wherein, the synchronous drive frame comprises a first time region (the combination of the black insertion scanning period and the signal write scanning period in figure 10) and a second time region (the period in which the backlight is ON in figure 10), in the synchronous drive frame, a PWM light-adjusting signal is not output in the first time region (Fig 10 shows the backlight as OFF in the first time region), and the PWM light-adjusting signal is output in the second time region (¶ 55-56 discuss PWM signals, and Fig 10 shows the backlight as ON during the second time region), the first time region corresponds to line scan time (Fig 10 shows the first time region scanning the lines for black insertion and then scanning the lines for signal writing), and the second time region corresponds to liquid crystal stabilization time (examiner considers this to be time in which the LC has a transmittance corresponding to the drive voltage; See ¶ 28); and performing black frame insertion control according to the synchronous drive frame (Fig 10 shows the backlight is OFF 
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the generating the synchronous drive frame includes: generating a backlight modulation control signal according to the liquid crystal stabilization time and the line scan time, the backlight modulation control signal including the first time region and the second time region, and the backlight modulation control signal being active in the second time region; and generating the synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal (paragraph 10-13, 45-47, 55-57).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the generating the synchronous drive frame further includes: acquiring the PWM light-adjusting signal (paragraph 10-13, 45-47).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the acquiring the PWM light-adjusting signal includes: acquiring the PWM light-adjusting signal from a liquid crystal driver chip; and the generating the synchronous drive frame further includes: acquiring the liquid crystal stabilization time and the line scan time from the liquid crystal driver chip (Figure 1; paragraph 32-35; driver chip and microprocessor are seen as control units used for generating of data).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the acquiring the PWM light-adjusting signal includes: acquiring the PWM light-adjusting signal from a microprocessor; and the generating a synchronous drive frame further includes: acquiring the liquid crystal stabilization time and the line scan time from the liquid crystal driver chip (Figure 1; paragraph 32-35; driver chip and microprocessor are seen as control units used for generating of data). 
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, a frequency of the synchronous drive frame is consistent with a display frequency of the display panel (Figure 5-7; paragraph 6-8, 33-35).
Regarding claim 8, OKITA discloses  a backlight driving device of a display panel (abstract), comprising: a first module, configured to output a PWM light-adjusting signal and a backlight modulation control signal, wherein, the backlight modulation control signal includes a first time region and a second time region, and the backlight modulation control signal is active in the second time region; a synchronous drive frame generating module, configured to generate a synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal, wherein, the synchronous drive frame comprises the first time region and the second time region therein (Figure 5-7; paragraph 10-13, 45-47); in the synchronous drive frame, the PWM light-adjusting signal is not output in the first time region, and the PWM light-adjusting signal is output in the second time region (Figure 5-7; paragraph 10-13, 45-47); the first time region corresponds to line scan time, and the second time region corresponds to liquid crystal stabilization time (Figure 5-7; paragraph 10-13, 45-47; PWM signal applied during an illumination period); and a backlight driver chip, configured to perform black frame insertion control according to the synchronous drive frame (Figure 5-7; paragraph 10-13, 45-47, 55-57; black insertion within a frame period), wherein a black frame insertion time is identical to the line scan time and the first time region (Fig 10 shows the period in which lines are being scanned (for black insertion and signal writing) is the same period in which the backlight is OFF, thus they are contemporaneous and therefore identical in time. The term “identical” does not appear anywhere in the original disclosure.  The examiners interpretation of “identical” appears to be consistent with its use in the applicant’s drawing, See figure 4b which shows them occurring contemporaneously.), in the first time region, a backlight is in an OFF-state (Fig 10, shows the backlight is OFF in the first time region) in all period of the line scan time which is identical to the black frame insertion time (See above), all backlight units of the backlight are in the OFF-state from beginning to end of the line scan time (Fig 10 shows the backlight as OFF while lines are being scanned), and the line scan time comprises a period in which data for displaying an image is applied to all display pixel units of the display panel (¶ 56 discusses video signal writing into all the pixels).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the first module is a liquid crystal driver chip (Figure 1; paragraph 32-35). 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the first module is configured to acquire the PWM light-adjusting signal and the backlight modulation control signal from the liquid crystal driver chip and then output the PWM light-adjusting signal and the backlight modulation control signal (Figure 1; paragraph 32-35).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, the first module is configured to acquire the PWM light-adjusting signal from a microprocessor and acquire the backlight modulation control signal from the liquid crystal driver chip and then output the PWM light-adjusting signal and the backlight modulation control signal (Figure 1; paragraph 32-35). 
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses wherein, a frequency of the synchronous drive frame is consistent with a display frequency of the display panel (Figure 5-7; paragraph 6-8, 33-35).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  OKITA further discloses a backlight, configured to be driven by the backlight driving device (Figure 1; paragraph 5-7); and a display screen, configured to display an image (Figure 1; paragraph 5-7).
Claims 6, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKITA et al (US 2007/0273678) in view of FENG (US 2009/0073110).
Regarding claim 6, 15, 16, 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, OKITA does not expressly disclose wherein, the generating the synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal includes: associating the PWM light-adjusting signal with the backlight modulation control signal by a logic relationship "AND", to generate the synchronous drive frame.  In a similar field of endeavor, FENG discloses wherein, the generating the synchronous drive frame according to the PWM light-adjusting signal and the backlight modulation control signal includes: associating the PWM light-adjusting signal with the backlight modulation control signal by a logic relationship "AND", to generate the synchronous drive frame (paragraph 16, 17, 26).  Therefore it would have been obvious to a person of ordinary skill in the art to modify OKITA to include the teachings of FENG, since FENG states that such a modification would provide brightness control during backlight operation.  Furthermore, as both inventions are analogous, such a modification would provide additional means of driving a backlight as those taught by FENG.	
Regarding claim 12, 18, 19, 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, OKITA does not expressly disclose wherein, the synchronous drive frame generating module is an AND gate.  In a similar field of endeavor, FENG discloses wherein, the synchronous drive frame generating module is an AND gate (paragraph 16, 17, 26).  Therefore it would have been obvious to a person of ordinary skill in the art to modify OKITA to include the teachings of FENG, since FENG states that such a modification would provide brightness control during backlight operation.  Furthermore, as both inventions are analogous, such a modification would provide additional means of driving a backlight as those taught by FENG.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624